Exhibit 10.1

Summary of 2014 Cash Bonus Plan

Target bonuses for named executive officers of AcelRx Pharmaceuticals, Inc. (the
“Company”) under the 2014 Cash Bonus Plan (the “Plan”) will range from 35% to
50% of such executive’s 2014 base salary. The amount of cash bonus, if any, for
each named executive officer will be based on both the named executive officer
achieving his or her individual performance goals and on the Company meeting the
2014 corporate objectives approved by the Board. The 2014 corporate objectives
are primarily related to product development, including regulatory approval of
Zalviso and related commercial preparation and financial objectives. The target
bonuses for the Company’s named executive officers for 2014 are as follows:

 

Named Executive Officer

   Target Bonus
(as a percentage of
FY 2014 Base Salary)  

Richard A. King

     50 %

James H. Welch

     37.5 %

Pamela P. Palmer

     37.5 %

David H. Chung

     37.5 %

Lawrence G. Hamel

     35 %

Badri Dasu

     35 %

Mr. King’s cash bonus under the Plan shall be based 100% on the achievement of
the 2014 corporate objectives. The cash bonus for all other named executive
officers shall be based 40% on the achievement of his or her individual
performance goals, as determined by the Board, and 60% on the achievement of the
2014 corporate objectives. The named executive officers’ actual bonuses may
exceed 100% of target in the event performance exceeds the predetermined goals.